DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-18 are directed to statutory categories, namely a process (claims 1-10), a machine (claims 11-17) and an article of manufacture (claim 18).

Step 2A, Prong 1: Claims 1, 11 and 18 in part, recite the following abstract idea: 
…receiving… each of a plurality of performance parameters associated with a set of developers; creating… one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on…; assessing… the one or more feature vectors, based on…; classifying… the set of developers into one of a set of performance categories based on the assessing of the one or more feature vectors; and evaluating… the performance of at least one of the set of developers, based on an associated category in the set of performance categories, in response to the classifying [Claim 1],
…receive each of a plurality of performance parameters associated with a set of developers; create one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on…; assess the one or more feature vectors, based on…; classify the set of developers into one of a set of performance categories based on the assessing of the one or more feature vectors; and -4-Docket No: IIP-HCL-P0040A evaluate the performance of at least one of the set of developers, based on an associated category in the set of performance categories, in response to the classifying [Claim 11],
…receiving each of a plurality of performance parameters associated with a set of developers; creating one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on…; assessing the one or more feature vectors, based on…; classifying the set of developers into one of a set of performance categories based on the assessing of the one or more feature vectors; and evaluating the performance of at least one of the set of developers, based on an associated category in the set of performance categories, in response to the classifying [Claim 18].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, classifying developers into performance categories is considered to describe steps for managing personal behavior as well as interactions between people . As such, claims 1, 11 and 18 are directed to concepts identified as abstract ideas.

Dependent claims 2-10 and 12-17 recite limitations relative to the independent claims, including, for example: 
…wherein evaluating the performance comprises: 1Docket No: IIP-HCL-P0040A computing, for each of the set of performance categories, ranks for each developer from the set of developers categorized within an associated performance category, based on…; and ranking each developer from the set of developers for each of the set of performance categories, based on the computed ranks, to evaluate the performance of each developer from the set of developers [Claim 2],
…wherein training comprises assigning weights to the one or more features associated with the each of the plurality of performance parameters based on a predefined evaluation criterion [Claim 3],
…wherein the predefined evaluation criterion comprises one or more of a technical skill in demand and an efficiency of a developed product with respect to bugs identified in the developed product, and wherein high weights are assigned to one or more features associated with at least one of the high demand technical skill as compared to a low demand technical skill and bug-free developed product as compared to the developed product with a plurality of bugs [Claim 4],
…wherein the one or more performance parameters comprise at least one of efficiency of a developed product associated with a module developed for a product, complexity of the developed product, types of support received from peers, feedback or rating received from managers, quality of the module developed for the product, and technical skills of each of the set of developers [Claim 5],
…wherein the set of performance categories includes an excellent performer category, a good performer category, an average performer category, and a bad performer category [Claim 6],
…identifying a plurality of bugs associated with a module of a product developed by each of the set of developers; generating a feedback for each of the set of developers, wherein the feedback is generated in response of identifying the plurality of bugs associated with the product developed by each of the set of developers; and evaluating the performance of at least one of the set of developers, based on the feedback  [Claim 7],
…wherein evaluating the performance of at least one of the set of developers is based on… [Claim 8],
…modifying… with transferable knowledge for a target system to be evaluated, wherein the transferable knowledge corresponds to optimal values associated with the one or more feature vectors corresponding to each of the plurality of performance parameters; tuning…  using specific characteristics of the target system to create a target model; and evaluating the target system performance using the target model to predict system performance of the target system [Claim 9],
…configured to receive as input an input observation and an input action and to generate an estimated future reward from the input in accordance with each of the plurality of performance parameters associated with the set of developers… [Claim 10].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 18 only recite the following additional elements – 
…by an Al based evaluation system…; …by the Al based evaluation system… a first pre-trained machine learning model…; …by the Al based evaluation system… the first pre-trained machine learning model…; …by the Al based evaluation system…; …by the Al based evaluation system… [Claim 1],
…the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which, on execution, causes the processor to…; … a first pre-trained machine learning model…; the first pre-trained machine learning model… [Claim 11],
A non-transitory computer-readable medium storing computer-executable instructions for contextually aligning a title of an article with content within the article, the stored instructions, when executed by a processor, cause the processor to perform operations comprising…; …a first pre-trained machine learning model…; the first pre-trained machine learning model… [Claim 18].

The dependent claims only recite the following new additional elements – 
…a second machine learning model [Claims 2-3 and 12-13],
…an inverse reinforcement learning technique [Claim 8],
…the first pre-trained machine learning model corresponds to a Q network, and wherein the Q network…  [Claim 10].

The apparatus and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 18 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…by an Al based evaluation system…; …by the Al based evaluation system… a first pre-trained machine learning model…; …by the Al based evaluation system… the first pre-trained machine learning model…; …by the Al based evaluation system…; …by the Al based evaluation system… [Claim 1],
…the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which, on execution, causes the processor to…; … a first pre-trained machine learning model…; the first pre-trained machine learning model… [Claim 11],
A non-transitory computer-readable medium storing computer-executable instructions for contextually aligning a title of an article with content within the article, the stored instructions, when executed by a processor, cause the processor to perform operations comprising…; …a first pre-trained machine learning model…; the first pre-trained machine learning model… [Claim 18].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., U.S. Publication No. 2020/0225945 [hereinafter Wright] in view of Deshpande, U.S. Publication No. 2011/0173052 [hereinafter Deshpande].

Regarding claim 1, Wright discloses …A method for evaluating performance of developers using Artificial Intelligence (AI), the method comprising: receiving, by an Al based evaluation system, each of a plurality of performance parameters associated with a set of developers (Wright, ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained to predict transition and commit probabilities of activity for a developer, at each unit time interval. Transition probabilities refer to two probabilities related to a developer's activity: a start probability indicating the probability an inactive developer will become active during a unit time interval, and an end probability indicating the probability an active developer will become inactive), (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 36, FIG. 10 illustrates graphs for actual vs. predicted coding outputs for a mixture network, a linear regression model, and a random forest model trained on the same data);
creating, by the Al based evaluation system, one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on a first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 133, The parsing engine 810 can receive the developer revision history 815 and the calendar interval 820, and generate, as output, code change feature vectors 825. The code change feature vectors 825 can vary depending on the programming language of the source code changes represented in the developer revision history 815, corresponding to different features that are available in one programming language versus another. For ease of explanation, the code change feature vectors 825 will be discussed as a general input to the coding output models 805a-n, but the parsing engine 810 can generate programming-language-specific code change feature vectors, as input for a coding output model for that programming language, as appropriate), (Id., ¶ 134, The coding output engine 800 can maintain the coding output models 805a-n. The coding output engine 800 can train each coding output model 805a-n to generate the coding output 825 for a respective programming language, using the code change feature vectors 825 generated by the parsing engine 810);
assessing, by the Al based evaluation system, the one or more feature vectors, based on the first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
…by the Al based evaluation system, the set of developers… based on the assessing of the one or more feature vectors (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
and evaluating, by the Al based evaluation system, the performance of at least one of the set of developers… (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 211, Embodiment 29 is the method of any one of embodiments 1 through 28, further comprising: using a plurality of respective code changes for each of a plurality of developer entities to compute a representative measure of coding output for each developer entity; and ranking the developers according to the representative measure of coding output for each developer entity).
While suggested in at least Fig. 2 and related text, Wright does not explicitly disclose …classifying… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying…
However, Deshpande discloses …classifying… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying… (Deshpande, ¶ 33, The hierarchy 400 may also include personnel classifications 411 that represent the expertise levels of personnel that work at an organization. Many different schemes for classifying expertise levels may be used. In the example shown in FIG. 4, personnel may be classified as a subject matter expert (SME) 413, specialist 415, a generalist 417, or a beginner 419. A subject matter expert, as the name implies, may possess a great deal of knowledge (functional and/or technical) related to particular applications, products, or services 405. A specialist 415 may possess somewhat less knowledge than a subject matter expert 413 but enough to tackle difficult problems with a particular field. A generalist may have basic knowledge of the particular application, product or service. Finally, a beginner 419 may be quite new to a particular field and may show mastery of few, if any, concepts regarding a particular application, product, and/or service 405), (Id., ¶ 40, Once all the knowledge has been mapped and the documents/information underlying each knowledge element has been linked to the mapping at the generalist level, the process may then move to step 507 where a subject matter expertise (SME) model may be prepared for each application, product, and/or service 405. The SME model may identify and list the areas that may be used to classify the expertise of each person that may be a part of the organization. This model may set benchmarks/rubrics for moving to higher levels of expertise 411. For instance, in deciding which level of expertise to classify a software programmer, an organization may decide to use the following classifications 411. A beginner may be an individual with little to no knowledge about a particular software application. Meanwhile, a generalist 417 may have been introduced to the application several months ago and attained a rudimentary understanding of certain programming features. Further still, a specialist 415 may have mastered the basics of the software application and spent considerable time in mastering a particular aspect of the software application, such as in using the application to solve complex problems, fixing bugs within the application for specific cases, and/or recoding the application for new problems. Finally, a subject matter expert (SME) 413 may be one that not only has a deep understanding of the software application but also of similar applications within the business domain 403. In certain embodiments, the classifications 411 may be quantified such that a particular level of expertise may be associated with a number. Additionally, sublevels within each level of expertise may indicate a more detailed level of expertise within each classification. It should be noted that these classifications 411 have been arbitrarily chosen and other classification/benchmark methodologies are within the scope of the disclosure. Weights may be assigned for each item, or each item may have equal weights).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the categorization and classification elements of Deshpande in the analogous art of enhanced knowledge management.
 The motivation for doing so would have been to improve the ability of “categorizing different levels of knowledge associated with a particular application, product, and/or service offered/supported by the organization” (Deshpande, ¶ 19) in order to enable “software programmers to acquire the knowledge through a personalized training or development plan” (Deshpande, ¶ 21), wherein such improvements would benefit Wright’s method which seeks to “identify specific strong or weak points for a developer entity, which can be used in suggestions for improvement, e.g., subjects for individual training” [Deshpande, ¶¶ 19, 21; Wright, ¶ 131].

	
Regarding claim 2, the combination of Wright and Deshpande discloses …The method of claim 1…
Wright further discloses …wherein evaluating the performance comprises: 1Docket No: IIP-HCL-P0040Acomputing… ranks for each developer from the set of developers…based on a second machine learning model; and ranking each developer from the set of developers… based on the computed ranks, to evaluate the performance of each developer from the set of developers (Id., ¶ 59, As discussed below, the coding output engine 145 can train a plurality of coding output models (discloses a plurality of machine learning models) for a plurality of programming languages to learn a probability distribution representing the coding output for a source code change in that programming language. The coding output engine 145 can generate training examples of source code changes represented by commits in the developer revision history 150. The coding output engine 145 can label each source code change training example with a respective coding time, e.g., by first generating the coding time predictions 140a-n for the commit histories 125a-n. Once trained on a commit time history for a reference population, the coding output engine 145 does not require further coding time predictions from the coding time prediction engine 130), (Id., ¶ 60, FIG. 2 illustrates an example coding time prediction engine 200 receiving a commit history 205 and generating a coding time prediction 210. The coding time model 215 includes a neural network 220 and a hidden state model 225, collectively referred to as a neural hidden state model. The coding time model 215 also includes a time interval engine 230 and an aggregation engine 235), (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer), (Id., Fig. 10, Figure depicts various machine learning models).

    PNG
    media_image1.png
    396
    610
    media_image1.png
    Greyscale

While suggested in at least Fig. 2 and related text, Wright does not explicitly disclose …for each of the set of performance categories… categorized within an associated performance category…; …for each of the set of performance categories
However, Deshpande discloses …for each of the set of performance categories… categorized within an associated performance category…; …for each of the set of performance categories (Deshpande, ¶ 33, The hierarchy 400 may also include personnel classifications 411 that represent the expertise levels of personnel that work at an organization. Many different schemes for classifying expertise levels may be used. In the example shown in FIG. 4, personnel may be classified as a subject matter expert (SME) 413, specialist 415, a generalist 417, or a beginner 419. A subject matter expert, as the name implies, may possess a great deal of knowledge (functional and/or technical) related to particular applications, products, or services 405. A specialist 415 may possess somewhat less knowledge than a subject matter expert 413 but enough to tackle difficult problems with a particular field. A generalist may have basic knowledge of the particular application, product or service. Finally, a beginner 419 may be quite new to a particular field and may show mastery of few, if any, concepts regarding a particular application, product, and/or service 405), (Id., ¶ 40, Once all the knowledge has been mapped and the documents/information underlying each knowledge element has been linked to the mapping at the generalist level, the process may then move to step 507 where a subject matter expertise (SME) model may be prepared for each application, product, and/or service 405. The SME model may identify and list the areas that may be used to classify the expertise of each person that may be a part of the organization. This model may set benchmarks/rubrics for moving to higher levels of expertise 411. For instance, in deciding which level of expertise to classify a software programmer, an organization may decide to use the following classifications 411. A beginner may be an individual with little to no knowledge about a particular software application. Meanwhile, a generalist 417 may have been introduced to the application several months ago and attained a rudimentary understanding of certain programming features. Further still, a specialist 415 may have mastered the basics of the software application and spent considerable time in mastering a particular aspect of the software application, such as in using the application to solve complex problems, fixing bugs within the application for specific cases, and/or recoding the application for new problems. Finally, a subject matter expert (SME) 413 may be one that not only has a deep understanding of the software application but also of similar applications within the business domain 403. In certain embodiments, the classifications 411 may be quantified such that a particular level of expertise may be associated with a number. Additionally, sublevels within each level of expertise may indicate a more detailed level of expertise within each classification. It should be noted that these classifications 411 have been arbitrarily chosen and other classification/benchmark methodologies are within the scope of the disclosure. Weights may be assigned for each item, or each item may have equal weights).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the categorization and classification elements of Deshpande in the analogous art of enhanced knowledge management for the same reasons as stated for claim 1.


Regarding claim 3, the combination of Wright and Deshpande discloses …The method of claim 2…
Wright further discloses …further comprising training the second machine learning model, wherein training comprises assigning weights to the one or more features associated with the each of the plurality of performance parameters based on a predefined evaluation criterion (Id., ¶ 65, The coding time prediction engine 200 can train the coding time model 215 to learn the commit probability 214, as well as the transition probabilities for each unit time interval. For ease of reference, this specification will sometimes refer to the start probabilities 208 as S(t), the end probabilities 212 as E(t), and the commit probability as C. The ranges of S(t) and E(t) represent the start and end probabilities at each unit time interval t and in this specification will sometimes be referred to as S and E, respectively. During training, the coding time prediction engine 200 can begin with an initial value C, and perform a forward pass over the neural network 220 with initialized weights to generate S and E. Then, to train the neural network 220, the coding time prediction engine 200 computes a measure of “strangeness” for the coding time prediction 210. The measure of “strangeness” of a coding time prediction 210 quantifies the difference between the expectation for a number and distribution of commits in a commit history based on S, E, and C; and the actual number and distribution of commits in the commit history. The hidden state model 225 can compute a measure of strangeness for fixed values of S(t), E(t), and C, as discussed below with respect to FIG. 4), (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 53, Although this specification discusses activity in terms of coding or not coding, the coding time models A-N 135a-n can be trained to track other developer activities, such as working in general, e.g., not specifically coding but still being productive according to some predetermined criteria).

Regarding claim 4, the combination of Wright and Deshpande discloses …The method of claim 3…
While suggested in at least Fig. 2 and related text, Wright does not explicitly disclose …wherein the predefined evaluation criterion comprises one or more of a technical skill in demand and an efficiency of a developed product with respect to bugs identified in the developed product, and wherein high weights are assigned to one or more features associated with at least one of the high demand technical skill as compared to a low demand technical skill and bug-free developed product as compared to the developed product with a plurality of bugs.
However, Deshpande discloses …wherein the predefined evaluation criterion comprises one or more of a technical skill in demand and an efficiency of a developed product with respect to bugs identified in the developed product, and wherein high weights are assigned to one or more features associated with at least one of the high demand technical skill as compared to a low demand technical skill and bug-free developed product as compared to the developed product with a plurality of bugs (Deshpande, ¶  40, in deciding which level of expertise to classify a software programmer, an organization may decide to use the following classifications 411. A beginner may be an individual with little to no knowledge about a particular software application. Meanwhile, a generalist 417 may have been introduced to the application several months ago and attained a rudimentary understanding of certain programming features. Further still, a specialist 415 may have mastered the basics of the software application and spent considerable time in mastering a particular aspect of the software application, such as in using the application to solve complex problems, fixing bugs within the application for specific cases, and/or recoding the application for new problems (discloses predefined criterion). Finally, a subject matter expert (SME) 413 may be one that not only has a deep understanding of the software application but also of similar applications within the business domain 403. In certain embodiments, the classifications 411 may be quantified such that a particular level of expertise may be associated with a number. Additionally, sublevels within each level of expertise may indicate a more detailed level of expertise within each classification. It should be noted that these classifications 411 have been arbitrarily chosen and other classification/benchmark methodologies are within the scope of the disclosure. Weights may be assigned for each item, or each item may have equal weights), (Id., ¶ 17, To provide this service, an organization may use a computing device to create a knowledge map that hierarchically associates knowledge available through services, products, and personnel at the organization. Within this structure, generalized knowledge in a particular domain is subcategorized and eventually linked to knowledge about specific products, applications, and services that are supported by the organization (discloses skills in demand)), (Id., ¶ 43, In this scenario, a user may input a new element into server 301 and a processor within server 301 may analyze the keywords of the new element to determine where in the existing knowledge map to place the new element. In other embodiments, the links linking the elements of the map may be weighted to distinguish more important knowledge about applications, products, and services from outdated or less important knowledge (discloses assigning higher weights to in demand skills) In this scenario, the processor of the server 301 may also recompute the weights associated with the links when updates to the map need to be made).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the criterion and weighting elements of Deshpande in the analogous art of enhanced knowledge management for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Wright and Deshpande discloses …The method of claim 1…
Wright further discloses …wherein the one or more performance parameters comprise at least one of efficiency of a developed product associated with a module developed for a product, complexity of the developed product, types of support received from peers, feedback or rating received from managers, quality of the module developed for the product, and technical skills of each of the set of developers (Id., ¶ 129, The coding output engine 800 can be configured to further process the coding output. In some implementations, the coding output engine 800 can compute a ratio between a coding output and the actual or predicted time a developer took to make a source code change. The coding output engine 800 can then use the ratio to compute a measure of coding efficiency. In some implementations, the coding output engine 800 can aggregate coding outputs over a period of time for a developer and generate an average coding output), (Id., ¶ 130, The coding output engine 800 can analyze coding output for one software project, multiple software projects, or portions of a software project. In some implementations, the coding output engine 800 can aggregate coding outputs over a portion of the software project to gather a profile of effort spent on the portion or, when combined with coding time, a profile of efficiency of each portion of the software project. For example, the coding output engine 800 can aggregate coding outputs for source code changes of different types. One type of source code change can be changes to code representing networking functionality of the software project, and another type of source code change can be changes to code representing a user interface for the software project).

Regarding claim 6, the combination of Wright and Deshpande discloses …The method of claim 1…
While suggested in at least Fig. 4 and related text, Wright does not explicitly disclose …wherein the set of performance categories includes an excellent performer category, a good performer category, an average performer category, and a bad performer category
However, Deshpande discloses …wherein the set of performance categories includes an excellent performer category, a good performer category, an average performer category, and a bad performer category (Deshpande, ¶ 33, The hierarchy 400 may also include personnel classifications 411 that represent the expertise levels of personnel that work at an organization. Many different schemes for classifying expertise levels may be used. In the example shown in FIG. 4, personnel may be classified as a subject matter expert (SME) 413, specialist 415, a generalist 417, or a beginner 419. A subject matter expert, as the name implies, may possess a great deal of knowledge (functional and/or technical) related to particular applications, products, or services 405. A specialist 415 may possess somewhat less knowledge than a subject matter expert 413 but enough to tackle difficult problems with a particular field. A generalist may have basic knowledge of the particular application, product or service. Finally, a beginner 419 may be quite new to a particular field and may show mastery of few, if any, concepts regarding a particular application, product, and/or service 405), (Id., Fig. 4, Figure depicts performance categories from expert (i.e. subject matter expert) to bad (i.e. beginner).

    PNG
    media_image2.png
    420
    369
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the performance category elements of Deshpande in the analogous art of enhanced knowledge management for the same reasons as stated for claim 1. 

Regarding claim 9, the combination of Wright and Deshpande discloses …The method of claim 1…
Wright further discloses …further comprising: modifying the first pre-trained machine learning model with transferable knowledge for a target system to be evaluated, wherein the transferable knowledge corresponds to optimal values associated with the one or more feature vectors corresponding to each of the plurality of performance parameters (Wright, ¶ 186, Embodiment 4 is the method of any one of embodiments 1 through 3, wherein training the neural hidden state model comprises using gradient descent with momentum optimizing the logarithmic probability to train C and the weights of the neural network), (Id., ¶ 184, Embodiment 2 is the method of embodiment 1, wherein the model is a neural hidden state model and generating the model comprises training the neural hidden state model using the commit history of the developer entity, the neural hidden state model comprising: a time component that converts each unit time interval into a plurality of periodic inputs of different period lengths, a neural network that takes the plurality of periodic inputs as well as normed overall time and generates for each time interval (i) a first parameter S representing a likelihood that the developer entity will start coding activity in the time interval if currently inactive, and (ii) a second parameter E representing a probability that the developer entity will end coding activity in the unit time interval if currently active, and a state transition model having an active state and an inactive state for each time interval, wherein the state transition model takes as input S, E, and a third parameter C representing a probability that the developer entity will commit source code if in the active state, and wherein the state transition model generates a final probability that the developer entity is active in each unit time interval.
tuning the first pre-trained machine learning model using specific characteristics of the target system to create a target model (Id., ¶ 184, Embodiment 2 is the method of embodiment 1, wherein the model is a neural hidden state model and generating the model comprises training the neural hidden state model using the commit history of the developer entity, the neural hidden state model comprising: a time component that converts each unit time interval into a plurality of periodic inputs of different period lengths, a neural network that takes the plurality of periodic inputs as well as normed overall time and generates for each time interval (i) a first parameter S representing a likelihood that the developer entity will start coding activity in the time interval if currently inactive, and (ii) a second parameter E representing a probability that the developer entity will end coding activity in the unit time interval if currently active, and a state transition model (discloses target model) having an active state and an inactive state for each time interval, wherein the state transition model takes as input S, E, and a third parameter C representing a probability that the developer entity will commit source code if in the active state, and wherein the state transition model generates a final probability that the developer entity is active in each unit time interval);
and evaluating the target system performance using the target model to predict system performance of the target system (Id., ¶ 196, Embodiment 14 is the method of any one of embodiments 1 through 13, further comprising: receiving a request from a developer entity for coding state predictions for the developer entity over a particular time period represented as multiple unit time intervals; computing, for each unit time interval of the multiple unit time intervals, a respective state following an estimated shared posterior distribution, wherein the respective state for each unit time interval is either coding or not coding; aggregating the computed states to generate a sample from a coding time distribution for the developer entity; and in response to the request, sending the sample to the developer entity), (Id., ¶ 197, Embodiment 15 is the method of any one of embodiments 1 through 14, further comprising: receiving a coding time duration; generating, from the coding time duration, a probability density representing how likely it is that the developer entity was active for a period of time equal to the coding time duration following a previous commit represented in the commit time history).

Regarding claim 11, Wright discloses …A system for evaluating performance of developers using Artificial Intelligence (AI), the system comprising: a processor (Wright, ¶ 172, The term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The apparatus can also be, or further include, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit));
and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which, on execution, causes the processor to: receive each of a plurality of performance parameters associated with a set of developers (Id., ¶ 177, Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry), (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained to predict transition and commit probabilities of activity for a developer, at each unit time interval. Transition probabilities refer to two probabilities related to a developer's activity: a start probability indicating the probability an inactive developer will become active during a unit time interval, and an end probability indicating the probability an active developer will become inactive), (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 36, FIG. 10 illustrates graphs for actual vs. predicted coding outputs for a mixture network, a linear regression model, and a random forest model trained on the same data);
create one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on a first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 133, The parsing engine 810 can receive the developer revision history 815 and the calendar interval 820, and generate, as output, code change feature vectors 825. The code change feature vectors 825 can vary depending on the programming language of the source code changes represented in the developer revision history 815, corresponding to different features that are available in one programming language versus another. For ease of explanation, the code change feature vectors 825 will be discussed as a general input to the coding output models 805a-n, but the parsing engine 810 can generate programming-language-specific code change feature vectors, as input for a coding output model for that programming language, as appropriate), (Id., ¶ 134, The coding output engine 800 can maintain the coding output models 805a-n. The coding output engine 800 can train each coding output model 805a-n to generate the coding output 825 for a respective programming language, using the code change feature vectors 825 generated by the parsing engine 810);
 assess the one or more feature vectors, based on the first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
… the set of developers… based on the assessing of the one or more feature vectors (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
and evaluate the performance of at least one of the set of developers… (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 211, Embodiment 29 is the method of any one of embodiments 1 through 28, further comprising: using a plurality of respective code changes for each of a plurality of developer entities to compute a representative measure of coding output for each developer entity; and ranking the developers according to the representative measure of coding output for each developer entity).
While suggested in at least Fig. 2 and related text, Wright does not explicitly disclose …classify… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying…
However, Deshpande discloses …classify… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying… (Deshpande, ¶ 33, The hierarchy 400 may also include personnel classifications 411 that represent the expertise levels of personnel that work at an organization. Many different schemes for classifying expertise levels may be used. In the example shown in FIG. 4, personnel may be classified as a subject matter expert (SME) 413, specialist 415, a generalist 417, or a beginner 419. A subject matter expert, as the name implies, may possess a great deal of knowledge (functional and/or technical) related to particular applications, products, or services 405. A specialist 415 may possess somewhat less knowledge than a subject matter expert 413 but enough to tackle difficult problems with a particular field. A generalist may have basic knowledge of the particular application, product or service. Finally, a beginner 419 may be quite new to a particular field and may show mastery of few, if any, concepts regarding a particular application, product, and/or service 405), (Id., ¶ 40, Once all the knowledge has been mapped and the documents/information underlying each knowledge element has been linked to the mapping at the generalist level, the process may then move to step 507 where a subject matter expertise (SME) model may be prepared for each application, product, and/or service 405. The SME model may identify and list the areas that may be used to classify the expertise of each person that may be a part of the organization. This model may set benchmarks/rubrics for moving to higher levels of expertise 411. For instance, in deciding which level of expertise to classify a software programmer, an organization may decide to use the following classifications 411. A beginner may be an individual with little to no knowledge about a particular software application. Meanwhile, a generalist 417 may have been introduced to the application several months ago and attained a rudimentary understanding of certain programming features. Further still, a specialist 415 may have mastered the basics of the software application and spent considerable time in mastering a particular aspect of the software application, such as in using the application to solve complex problems, fixing bugs within the application for specific cases, and/or recoding the application for new problems. Finally, a subject matter expert (SME) 413 may be one that not only has a deep understanding of the software application but also of similar applications within the business domain 403. In certain embodiments, the classifications 411 may be quantified such that a particular level of expertise may be associated with a number. Additionally, sublevels within each level of expertise may indicate a more detailed level of expertise within each classification. It should be noted that these classifications 411 have been arbitrarily chosen and other classification/benchmark methodologies are within the scope of the disclosure. Weights may be assigned for each item, or each item may have equal weights).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the categorization and classification elements of Deshpande in the analogous art of enhanced knowledge management for the same reasons as stated for claim 1.

Regarding claims 12-16, these claims recite limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 18, Wright discloses …A non-transitory computer-readable medium storing computer-executable instructions for contextually aligning a title of an article with content within the article, the stored instructions, when executed by a processor, cause the processor to perform operations comprising: receiving each of a plurality of performance parameters associated with a set of developers (Wright, ¶ 171, Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus. The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them), (Id., ¶ 177, Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry), (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained to predict transition and commit probabilities of activity for a developer, at each unit time interval. Transition probabilities refer to two probabilities related to a developer's activity: a start probability indicating the probability an inactive developer will become active during a unit time interval, and an end probability indicating the probability an active developer will become inactive), (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 36, FIG. 10 illustrates graphs for actual vs. predicted coding outputs for a mixture network, a linear regression model, and a random forest model trained on the same data);
creating one or more feature vectors corresponding to each of the plurality of performance parameters, based on one or more features determined for each of the plurality of performance parameters, wherein the one or more feature vectors are created based on a first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 133, The parsing engine 810 can receive the developer revision history 815 and the calendar interval 820, and generate, as output, code change feature vectors 825. The code change feature vectors 825 can vary depending on the programming language of the source code changes represented in the developer revision history 815, corresponding to different features that are available in one programming language versus another. For ease of explanation, the code change feature vectors 825 will be discussed as a general input to the coding output models 805a-n, but the parsing engine 810 can generate programming-language-specific code change feature vectors, as input for a coding output model for that programming language, as appropriate), (Id., ¶ 134, The coding output engine 800 can maintain the coding output models 805a-n. The coding output engine 800 can train each coding output model 805a-n to generate the coding output 825 for a respective programming language, using the code change feature vectors 825 generated by the parsing engine 810);
 assessing the one or more feature vectors, based on the first pre-trained machine learning model (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
… the set of developers… based on the assessing of the one or more feature vectors (Id., ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer (discloses performance parameters)), (Id., ¶ 169, The source code analysis system computes a distribution of coding durations using a model that takes as input source code change feature vectors (step 1120). As discussed above with reference to FIG. 8, the coding output engine can maintain a plurality of coding output models, with each model configured to generate a distribution of coding durations for a respective programming language);
and evaluating the performance of at least one of the set of developers… (Id., ¶ 50, The coding time prediction engine 130 (discloses AI based evaluation system) can be configured to maintain coding time models 135a-n. In general, a coding time model is a machine learning model that is trained (discloses trained machine learning model) to predict transition and commit probabilities of activity for a developer, at each unit time interval), (Id., ¶ 211, Embodiment 29 is the method of any one of embodiments 1 through 28, further comprising: using a plurality of respective code changes for each of a plurality of developer entities to compute a representative measure of coding output for each developer entity; and ranking the developers according to the representative measure of coding output for each developer entity).
While suggested in at least Fig. 2 and related text, Wright does not explicitly disclose …classifying… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying…
However, Deshpande discloses …classifying… into one of a set of performance categories…; …based on an associated category in the set of performance categories, in response to the classifying… (Deshpande, ¶ 33, The hierarchy 400 may also include personnel classifications 411 that represent the expertise levels of personnel that work at an organization. Many different schemes for classifying expertise levels may be used. In the example shown in FIG. 4, personnel may be classified as a subject matter expert (SME) 413, specialist 415, a generalist 417, or a beginner 419. A subject matter expert, as the name implies, may possess a great deal of knowledge (functional and/or technical) related to particular applications, products, or services 405. A specialist 415 may possess somewhat less knowledge than a subject matter expert 413 but enough to tackle difficult problems with a particular field. A generalist may have basic knowledge of the particular application, product or service. Finally, a beginner 419 may be quite new to a particular field and may show mastery of few, if any, concepts regarding a particular application, product, and/or service 405), (Id., ¶ 40, Once all the knowledge has been mapped and the documents/information underlying each knowledge element has been linked to the mapping at the generalist level, the process may then move to step 507 where a subject matter expertise (SME) model may be prepared for each application, product, and/or service 405. The SME model may identify and list the areas that may be used to classify the expertise of each person that may be a part of the organization. This model may set benchmarks/rubrics for moving to higher levels of expertise 411. For instance, in deciding which level of expertise to classify a software programmer, an organization may decide to use the following classifications 411. A beginner may be an individual with little to no knowledge about a particular software application. Meanwhile, a generalist 417 may have been introduced to the application several months ago and attained a rudimentary understanding of certain programming features. Further still, a specialist 415 may have mastered the basics of the software application and spent considerable time in mastering a particular aspect of the software application, such as in using the application to solve complex problems, fixing bugs within the application for specific cases, and/or recoding the application for new problems. Finally, a subject matter expert (SME) 413 may be one that not only has a deep understanding of the software application but also of similar applications within the business domain 403. In certain embodiments, the classifications 411 may be quantified such that a particular level of expertise may be associated with a number. Additionally, sublevels within each level of expertise may indicate a more detailed level of expertise within each classification. It should be noted that these classifications 411 have been arbitrarily chosen and other classification/benchmark methodologies are within the scope of the disclosure. Weights may be assigned for each item, or each item may have equal weights).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright to include the categorization and classification elements of Deshpande in the analogous art of enhanced knowledge management for the same reasons as stated for claim 1.



Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Deshpande and in further view of Woulfe et al., U.S. Publication No. 2018/0276584 [hereinafter Woulfe].


Regarding claim 7, the combination of Wright and Deshpande discloses …The method of claim 1…
While suggested in at least Fig. 4 and related text of Wright, the combination of Wright and Deshpande does not explicitly disclose …further comprising: identifying a plurality of bugs associated with a module of a product developed by each of the set of developers; generating a feedback for each of the set of developers, wherein the feedback is generated in response of identifying the plurality of bugs associated with the product developed by each of the set of developers; and evaluating the performance of at least one of the set of developers, based on the feedback
However, Woulfe discloses …further comprising: identifying a plurality of bugs associated with a module of a product developed by each of the set of developers (Woulfe, ¶ 7, FIG. 1b is an illustration of an example of an internal representation of bug data associated with a developer in accordance with aspects of the subject matter disclosed herein), (Id., ¶ 52, FIG. 1b illustrates an example of an internal representation 150 of historical bug data for a specified developer, developer A. In FIG. 1b, a portion of an original source code file 152 written in C# having 14 lines of code or source code statements is illustrated. For the purposes of this example, a source code statement is identified as being a continuous sequence of code elements that ends at a semicolon. This original source code file 152 can be stored in a source code repository. The original source code file 154 shows a modified version of the original source code file 152 which corrects two software bugs at lines 5 and 10).

    PNG
    media_image3.png
    399
    529
    media_image3.png
    Greyscale

generating a feedback for each of the set of developers, wherein the feedback is generated in response of identifying the plurality of bugs associated with the product developed by each of the set of developers (Id., ¶ 45, A risk factor for hardware changes made by an identified employee or group of employees can be computed using a hardware description language. The risk assessor 106 can output risk results 112. Risk results 112 can be provided, for example, as a percentage representing the likelihood that a line of source code includes a bug. Risk results 112 can be provided to a manager or management system such as management system 118 (discloses generated feedback). Management system 118 can use risk results 112 to determine the quality of a specified developer's code. Management system 118 can use risk results 112 to determine the quality of the code written by a specified group of developers. Management system 118 can use risk results 112 to rank proficiency of an identified developer among a group of developers);
and evaluating the performance of at least one of the set of developers, based on the feedback (Id., ¶ 9, FIG. 1d is an illustration of an example of a visualization of ranked bug data associated with a developer and manager's comments in accordance with aspects of the subject matter disclosed herein).

    PNG
    media_image4.png
    469
    424
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright and the performance category elements of Deshpande to include the bug identification elements of Woulfe in the analogous art of facilitating organizational management using bug data.
The motivation for doing so would have been to “encourage the improvement of code quality, for purposes of a competition or for any other reason” (Woulfe, ¶ 18), wherein such improvements would benefit Deshpande’s method which seeks to enable “software programmers to acquire the knowledge through a personalized training or development plan” (Deshpande, ¶ 21), and wherein such improvements would further benefit Wright’s method which seeks to “identify specific strong or weak points for a developer entity, which can be used in suggestions for improvement, e.g., subjects for individual training” [Woulfe, ¶ 18; Deshpande, ¶¶ 19, 21; Wright, ¶ 131].

Regarding claim 8, the combination of Wright, Deshpande and Woulfe discloses …The method of claim 7…
Through KSR Rationale E (See MPEP 2141(III)(E)), Wright discloses …wherein evaluating the performance of at least one of the set of developers is based on an inverse reinforcement learning technique.
First, Wright discloses evaluating the performance of developers (Wright, ¶ 132, The coding output engine 800 can automatically rank collections of developers by a measure of efficiency. In some implementations, the coding output engine 800 can first generate a ratio between coding output and the predicted or actual coding time for each developer, and rank the developers by ratio. Alternatively or in addition, the coding output engine 800 can rank the developers by average coding output over all commits sent by each developer).
Further, Wright discloses a reinforcement learning technique (Wright, ¶ 78, The hidden state model 225 can be, in some implementations, similar to a hidden Markov model. Notably, in those implementations, the hidden state model 225 is a hidden Markov model (discloses a reinforcement learning technique) that has been modified to receive state transition probabilities that vary with time. This is because S and E represent start and end probabilities, respectively, that vary depending on the unit time interval. Returning to the example of the night owl developer, start probabilities for the night owl developer will be higher for time intervals during night than for time intervals during the day).
Since business intelligence is a key factor in the success of any business, whether it be brick and mortar or online, the most common vehicle for businesses to measure business intelligence is by modeling the available data to provide actionable and useful information regarding the business. As discussed by Wright, businesses have resorted to many different techniques of obtaining business intelligence information including ranking, machine learning modeling, parsing and iterating. These practices are well known in the business community and would follow in the developer world as well where competition is sometimes worldwide and customers have a greater influence on the success of a business. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, applying an inverse reinforcement learning model into the system of Smith since there are a finite number of identified, predictable potential solutions (i.e. reinforcement learning models and inverse reinforcement learning models) to the recognized need (actionable business intelligence) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). Thus, through KSR Rationale E, Wright discloses …wherein evaluating the performance of at least one of the set of developers is based on an inverse reinforcement learning technique.

Regarding claim 17, this claim recites limitations substantially similar to those in claim 7, and is rejected for the same reasons as stated above.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Deshpande and in further view of Tiku et al., U.S. Publication No. 2021/0035013 [hereinafter Tiku].

Regarding claim 10, the combination of Wright and Deshpande discloses …the method of claim 1… 
While suggested in at least Fig. 10 and related text of Wright, the combination of Wright and Deshpande does not explicitly disclose …wherein the first pre-trained machine learning model corresponds to a Q network, and wherein the Q network is configured to receive as input an input observation and an input action and to generate an estimated future reward from the input in accordance with each of the plurality of performance parameters associated with the set of developers.
However, Tiku discloses …wherein the first pre-trained machine learning model corresponds to a Q network, and wherein the Q network is configured to receive as input an input observation and an input action and to generate an estimated future reward from the input in accordance with each of the plurality of performance parameters associated with the set of developers (Tiku, ¶ 41, the computer-implemented method can use Q-Learning and/or reinforced learning. In such an embodiment, a skill set could be a configurable set for a given level of expertise (e.g., a degree of proficiency, level, etc.); values or the actual list for the level of expertise could constitute mandatory competencies (e.g., qualitative and quantitative factors) and could be decided or published at the entity or institution level (e.g., a job posting listing necessary requirements for applying for the job, etc.); and a value of gamma (e.g., a weighting value, numeric, weight, etc.) will keep evolving as the computer-implemented method starts to churn more recommendations), (Id., ¶ 47, Each of the Q-functions can be utilized to determine an action at each phase. For instance, at phase 1, the specialized Phase 1 Q-function incorporates the environment of the user, in this case an educator, with the educator's quantitative and qualitative data as found from profile data and/or evaluations form SMEs, the classroom etc. The Phase 1 Q-function then determines from the environment the level of expertise of the educator and assigns that level to the user. The Phase 1 Q-function then determines a reward for the educator progressing to a higher level of expertise, in this case the educator's reward for moving up one level is 100 and a policy determines an augment/weight to the reward if the educator moves up two levels. In some embodiments, a decrease in level can result in a decrease in reward), (Id. ¶ 48, the Phase 2 and Phase 3 Q-functions utilize the observations/outputs of their subsequent phases as input observations, and at Phase 3 a proposal is generated that is tailored for the educator. It is noted in table 200 that Phase 2 and Phase 3 are missing a reward, this is because only Phase 1 needs to determine the relative number of level increases needed by the educator to become proficient in a given field, and further because the reward from Phase 1 is inherently incorporated into the functions of Phase 2 and Phase 3 by the observations of Phase 1 being incorporated into Phase 2 and transitively Phase 1's observations are inherently incorporated into Phase 3 by Phase 3 incorporating Phase 2′s observations).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the developer performance elements of Wright and the performance category elements of Deshpande to include the Q-learning elements of Tiku in the analogous art of software testing and implementation (Tiku, ¶ 3).
The motivation for doing so would have been to “improve testing results and/or reduce the time requirements of test case…” such that “the new test case can be incorporated into the test case set for testing, evaluation, and ranking. Software programmer(s) and developer(s) can use the results to determine the features of the test cases with the highest rankings to guide development of the new test cases” (Tiku, ¶ 48), wherein such improvements would benefit Deshpande’s method which seeks to enable “software programmers to acquire the knowledge through a personalized training or development plan” (Deshpande, ¶ 21), and wherein such improvements would further benefit Wright’s method which seeks to “identify specific strong or weak points for a developer entity, which can be used in suggestions for improvement, e.g., subjects for individual training” [Tiku, ¶ 48; Deshpande, ¶¶ 19, 21; Wright, ¶ 131].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strachan et al., U.S. Publication No. 2018/0088939 discloses timing estimations for application lifecycle management work items determined through machine learning.
Tornhill, U.S. Publication No. 2020/0249941 discloses ranking of software code parts.
Burton et al., U.S. Publication No. 2019/0026106 discloses associating software issue reports with changes to code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624